Title: From George Washington to Anne-César, chevalier de La Luzerne, 23 April 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 23d April 1783
                        
                        I have been honored with your Excellencys Letter of the 10th instant.
                        Congress having, by several Arrangements, given me reason to believe, that their sense of the prelimininary
                            Articles is such, that there is no doubt but they will terminate in a definitive Treaty; I cannot suppose that these will
                            be a Necessity of the further Continuance of the French Troops in the United States. Nor can I have a Wish that those
                            brave Men, Officers & Soldiers, who have served so nobly, & deserved so honorably from these States,
                            should meet with One moments unnecessary Delay in their return to their native Country & Friends—But the desire
                            of my Heart is, that they will be pleased to carry with them, an Idea of the high veneration I have conceived of their
                            services, and the particular Attatchment I shall always entertain for their Persons. With the highest Respect &
                            Consideration I have the Honor to be Sir Your Excellency’s Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    